JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s orders filed March 30, 2001, and October 31, 2001, be affirmed on the ground that appellant failed to state any claim against appellees. Appellant’s constitutional and Privacy Act claims fail substantially for the reasons stated by the district court. Furthermore, appellant makes no effort to show that the district court incorrectly held that his Passport Protection Act claim fails in light of Kimberlin v. Albright, 99cv1515, unpublished order (D.D.C. Sept. 28, 2000), affd, No. 00-5366, 2001 WL 238165, unpublished order (D.C.Cir. Feb. 23, 2001). Appellant likewise fails to reply to appellees’ argument that his Consumer Credit Protection Act fails on the merits. Finally, appellant was not entitled to amend his complaint under Razzoli v. Bureau of Prisons, 230 F.3d 371, 377 (D.C.Cir.2000), as Razzoli concerned a sua sponte dismissal rather than the fully briefed motions to dismiss at issue here.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.